Citation Nr: 1415463	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  02-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for residuals of left brachial plexus injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim for a rating higher than 20 percent for residuals of a left brachial plexus injury.

The Board notes that the procedural history of this case, which has been described at length in the Board's prior decisions, is a lengthy one, involving multiple actions by the Board.  The case was most recently before the Board in July 2013, at which time the Board remanded the issue of entitlement to a disability rating higher than 20 percent for the residuals of a left brachial plexus injury for further development.  After attempting to complete the requested development, the agency of original jurisdiction (AOJ) re-adjudicated the remanded matter via a November 2013 supplemental statement of the case (SSOC).

The Veteran testified before a Veterans Law Judge in January 2009.  When informed that the Judge was no longer employed by the Board, the Veteran requested a new hearing, which was held by the undersigned Acting Veterans Law Judge at the RO in July 2012.  Transcripts of both hearings have been associated with the Veteran's claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a disability rating higher than 20 percent for residuals of left brachial plexus injury.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In its most recent July 2013 remand, the Board discussed the fact that the evidence of record suggested that the Veteran never had a left brachial plexus injury and that any such previous classification was erroneous.  The Board pointed out that a July 2010 VA examiner determined that the Veteran "never had evidence of a left brachial plexopathy but [that] his diagnosis should have been cervical radiculopathy of the left upper extremity."  The Veteran's symptoms were identified as spasm, pain, weakness, numbness, and tingling in the left arm and shoulder, as well as neck pain and headaches.  The examiner diagnosed the Veteran with cervical spine degenerative disc disease, C6 radiculopathy, and cervicogenic headaches.  The examiner stated that what had been termed dystonia was really myofascial pain and spam of the left trapezius muscle, likely a result of the Veteran's cervical spine degenerative disc disease with radiculopathy, and ultimately concluded that the "fact that [the Veteran's] cervical epidural gives significant relief of all his symptoms is evidence that his problems involving the left upper extremity and posterior shoulder (trapezius) is secondary to his neck."

Pursuant to an earlier, March 2013 remand, the AOJ scheduled the Veteran for additional VA examination, which was conducted in April 2013.  The report of that examination again noted no objective evidence of radiculopathy, muscle injury, or shoulder disability.  Indeed, the April 2013 VA examiner indicated no objective evidence of bilateral upper extremity peripheral neuropathy or brachial plexopathy by way of record review, history, or examination.  The April 2013 VA examiner acknowledged the Veteran's symptoms of numbness and tingling in the left hand as well as pain in the neck and left shoulder.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the cervical spine but noted that there was no objective evidence of radiculopathy.  The examiner found that the pain in his left upper extremity was likely "referred" from his neck disorder and that his headaches were "part and parcel" of the neck disorder.  The examiner found that the diagnosis of a brachial plexus disorder was erroneous.  The Veteran also underwent VA examination in September 2013, at which time he was diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine and cervicogenic headaches as well as left upper radiculopathy that had "resolved [with] no objective evidence of residuals."  No findings of any brachial plexus injury or any other muscle injury was noted at the time.

In the July 2013 remand, the Board noted that seemingly based on the July 2010 examination report, the Veteran had been granted service connection for radiculopathy of the left upper extremity by way of a February 2012 rating decision.  Review of that rating decision suggested to the Board that the Veteran was now service-connected for radiculopathy of the left upper extremity, a left brachial plexus injury, degenerative joint and disc disease of the cervical segment of the spine, and cervicogenic headaches.  The Board noted that although the RO granted service connection for radiculopathy of the left upper extremity, it did not address the underlying assertions contained in the July 2010 medical report-that is, it failed to address the VA examiner's conclusion that the Veteran never had a left brachial plexus injury and that any such previous classification was erroneous.

Pointing out that VA regulations prohibit a veteran from being compensated twice or more for symptomatology resulting from the same disability, in the July 2013 remand the Board directed the AOJ to undertake a thorough discussion of the Veteran's left brachial plexus injury, degenerative joint and disc disease of the cervical segment of the spine, cervicogenic headaches, and radiculopathy of the left upper extremity and decide whether the Veteran was separately entitled to service connection for all four disabilities separately.

In re-adjudicating the Veteran's claim via the November 2013 SSOC, the AOJ found that the Veteran's overall disability picture showed that he continued to warrant a 20 percent disability rating for his service-connected residuals of left brachial plexus injury.  Notably, however, and despite the clear instructions in the July 2013 remand, the AOJ did not explicitly discuss or decide whether the Veteran is separately entitled to service connection for all four disabilities separately in accordance with the principles set forth in38 C.F.R. § 4.14 and Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the matter must again be remanded for the AOJ to comply with the terms of the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In so finding, the Board believes it may be helpful for the AOJ's adjudication if another VA examination is obtained, in which the examiner clearly delineates each of the symptoms the Veteran experiences, including the level of severity of each such symptom and the disorder that causes it.  Thus, on remand, further examination must be obtained to assess the full extent and nature of all symptomatology the Veteran experiences due to his service-connected residuals of left brachial plexus injury, as well as the full extent and nature of all symptomatology related to his other service-connected disorders of degenerative joint and disc disease of the cervical segment of the spine, cervicogenic headaches, and radiculopathy of the left upper extremity.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the Veteran's cervical and left upper extremity disabilities and clarifying which symptoms are related to which disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.14.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination to determine the nature and severity of his residuals of left brachial plexus injury, as well as the full extent and nature of all symptomatology related to his other service-connected disorders of degenerative joint and disc disease of the cervical segment of the spine, cervicogenic headaches, and radiculopathy of the left upper extremity.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  Any indicated studies must be performed to determine the nature and extent of the Veteran's current disabilities.  

Specifically, for each of the Veteran's cervical and left upper extremity symptoms, the examiner must discuss the current level of symptomatology for each symptom and identify its etiology-in other words, for each symptom identified, the examiner must discuss what disorder is causing it and its current level of severity.

The examiner(s) must review the Veteran's claims file, to include a copy of this remand.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  A complete rationale must be given for all opinions and conclusions expressed.  

2.  The adjudicator must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should review the record, to specifically include the July 2010 VA examiner's conclusion that the Veteran never had a left brachial plexus injury and that any such previous classification was erroneous and the April 2013 VA examiner indicated no objective evidence of bilateral upper extremity peripheral neuropathy or brachial plexopathy by way of record review, history, or examination and, in accordance with 38 C.F.R. § 4.14 and the principles set forth in Esteban v. Brown, 6 Vet. App. 259 (1994), readjudicate the issue of entitlement to a disability evaluation in excess of 20 percent for the residuals of a left brachial plexus injury.  

The AOJ's readjudication must include a thorough discussion of the Veteran's left brachial plexus injury, degenerative joint and disc disease of the cervical segment of the spine, cervicogenic headaches, and radiculopathy of the left upper extremity, to include delineating what symptoms are attributable to each service-connected disability, and a determination of whether the Veteran is separately entitled to service connection for all four disabilities separately.

If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

